MEMORANDUM **
Jesus Antonio Sanchez-Llanes appeals from the 21-month sentence imposed on remand following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm but remand to correct the judgment.
Sanchez-Llanes contends that at his re-sentencing hearing, the district court violated Fed.R.Crim.P. 32(i)(3)(B) by failing to resolve an objection to the Pre-Sentence Report. This contention is belied by the record.
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.